Citation Nr: 0214983	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  99-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for left ear hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  

The case was remanded in March 2002 to afford the veteran a 
hearing before a Decision Review Officer, which was conducted 
in May 2002.  The case was returned to the Board in October 
2002.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran is not totally deaf in his right ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left ear hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6101 (1998); 38 C.F.R. §§ 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (2001).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
August 2002.  The record reflects that through the statement 
of the case and supplements thereto, and letters from the RO 
to the veteran, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
evidence and information that he should submit and the 
assistance that VA would provide in obtaining evidence and 
information in support of the claim.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that the RO has provided the veteran 
with current VA examinations and that the veteran has 
indicated that he is aware of no outstanding evidence or 
information that could be obtained to substantiate the claim.  
Moreover, as explained below, the pertinent facts in this 
case are not in dispute and the law is dispositive.  
Therefore, there is no additional evidence or information 
that could be obtained to substantiate the claim.  
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Analysis

During the pendency of this claim, the criteria for 
evaluating hearing loss disability were amended.  However, 
under the former or current criteria, the maximum schedular 
evaluation authorized for hearing loss disability in one ear 
is 10 percent unless the veteran is totally deaf in the non 
service-connected ear.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, 4.87 (1998); VAOPGCPREC 32-97 
(1997); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 
(2001). 

The evidence demonstrates that the veteran is not totally 
deaf in the non service-connected right ear.  This fact is 
not in dispute.  In a case such as this where the facts are 
not in dispute and the law is dispositive, the claim must be 
denied because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  However, the veteran has not required 
hospitalization for the disability and the manifestations of 
the disability are those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of the case 
for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 10 percent for hearing 
loss disability in the left ear is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

